1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 INARA CEDRINS,

 8          Plaintiff-Appellant,

 9 v.                                                                                    NO. 30,583

10 RICHARD STOOPS, RICHARD SHAPIRO,
11 and GEORGE ADELO,

12          Defendants-Appellees.


13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Ted Baca, District Judge

15 Inara Cedrins
16 Chicago, IL

17 Pro se Appellant

18 Maria Geer Garcia
19 Albuquerque, NM

20 for Appellee Richard Stoops

21 Richard Shapiro
22 Santa Fe, NM

23 Pro se Appellee
 1 George Adelo
 2 Santa Fe, NM

 3 Pro se Appellee
 4                            MEMORANDUM OPINION

 5 CASTILLO, Judge.

 6        Plaintiff appeals three separate orders dismissing her claims against Defendants.

 7 In this Court’s notice of proposed summary disposition, we proposed to dismiss in

 8 part and affirm in part. Plaintiff has responded with a memorandum in which she

 9 concedes that dismissal of her appeal is appropriate as to her claims against

10 Defendants Shapiro and Adelo, and in which she opposes this Court’s proposed

11 affirmance of the district court’s order with respect to her claims against Defendant

12 Stoops. We have duly considered Plaintiff’s arguments regarding our proposed

13 disposition of her appeal of the order regarding Defendant Stoops, and as we are not

14 persuaded by them, we affirm the district court’s order as to Defendant Stoops. We

15 dismiss the appeal as to Defendants Shapiro and Adelo for lack of a final order.

16        Plaintiff’s complaint asserted that during the course of Defendant Stoops’s

17 representation of Plaintiff’s ex-husband in an annulment proceeding, Defendant

18 Stoops was paid by a third party and engaged in various actions contrary to Plaintiff’s

19 interests. [RP 8, 10, 11, 12] In our notice of proposed summary disposition, we

20 proposed to affirm the district court’s order dismissing Plaintiff’s complaint against

                                              2
 1 Defendant Stoops because the conduct alleged did not meet the stringent threshold

 2 requirement that it be “so outrageous in character, and so extreme in degree, as to go

 3 beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

 4 intolerable in a civilized community.” Trujillo v. Northern Rio Arriba Elec. Coop.,

 5 Inc., 2002-NMSC-004, ¶¶ 25-26, 131 N.M. 607, 41 P.3d 333 (internal quotation

 6 marks and citation omitted).

 7        In Defendant’s memorandum in opposition, she continues to assert that her

 8 claim against Defendant Stoops should have been permitted to go forward because his

 9 actions left her without assets and caused extreme emotional distress. However, as we

10 stated in our notice of proposed summary disposition, Defendant Stoops was simply

11 acting on behalf of his client, which was in a position adversarial to Plaintiff, see

12 Garcia v. Rodey, Dickason, Sloan, Akin & Robb, P.A., 106 N.M. 757, 760-62, 750

13 P.2d 118, 121-23 (1988) (discussing the adversarial nature of litigation and declining

14 to impose on an attorney a duty to protect the interests of an opposing party), and a

15 divorce is often a traumatic and emotional experience, such that an intentional

16 infliction of emotional distress claim in the context of a marriage must be limited only

17 to the most extreme circumstances, cf. Hakkila v. Hakkila, 112 N.M. 172, 176-79, 812

18 P.2d 1320, 1324-27 (Ct. App. 1991) (stating that in an intentional infliction of

19 emotional distress suit between spouses, only the most extreme conduct will provide


                                              3
1 a basis for the tort). Accordingly, the district court did not err in dismissing Plaintiff’s

2 claims against Defendant Stoops.

3        Therefore, for the reasons stated in this opinion and in our notice of proposed

4 summary disposition, we affirm the district court’s order as to Defendant Stoops, and

5 dismiss as premature the appeal with respect to Defendants Shapiro and Adelo.

6        IT IS SO ORDERED.



7                                           ________________________________
8                                           CELIA FOY CASTILLO, Judge

9 WE CONCUR:




10 __________________________________
11 MICHAEL D. BUSTAMANTE, Judge




12 __________________________________
13 TIMOTHY L. GARCIA, Judge




                                               4